Hon. Joseph H. Earle, Circuit Judge.
I am unable to concur in the opinion of the majority of the Court. My dissent is based mainly on the ground that his Honor, Judge Witherspoon, in a case in which the respondent was a party, and from which there was no appeal, has, by his decree, adjudged that the thirty-eight bonds in question “are the property of the president, directors, and company of the State Bank, and that the receiver of the said corporation is the only person entitled to fund and collect the same from the treasurer of the State.” If the petitioner could produce the bonds, then there could be no question as to his right to have the.same.funded, under the provisions of the funding act; and, hence, in such case, there could be no question as to his right to the remedy by mandamus to compel the respondent to fund the bonds, as such duty under the act is plain and ministerial, and involves the exercise of no discretion on his part. But the bonds, as it is alleged, were forcibly taken from the cashier of the State Bank, in the j'ear 1865, and nothing has been heard of them from that time until this, though due advertisement has been made under orders of the Court for the production of the same by the holders thereof. So, the only question is, is it necessary to produce the bonds themselves as a condition precedent to requiring the treasurer to fund? Unquestionably, this would be necessary in the absence of a proper adjudication as to the loss and ownership of the bonds. But this matter has been settled by said decree. It was thereby determined, not only that the bonds are the *118property of the said corporation, but also that the petitioner “is the only person entitled to fund and collect the same.” The question as to the ownership of the bonds, as well as the right of the petitioner to fund the same, is res adjudicata. To hold otherwise, would be, in effect, to hold that this Court, in an application for mandamus, could undertake to reverse a judgment by which a right has been established. Judge Witherspoon had jurisdiction of the case in which his decree was entered; proper parties were before the Court; the ownership of the bonds and the right to fund them, were matters submitted for determination; there was no appeal from the judgment, and it is now too late to question it.
The bonds are only the evidence of a debt of the State, which is confessed^ outstanding and not disputed, and the ownership of the debt and the right to fund the same having been judicially established, the production of the decree would be a proper substitute for the production of the bonds. The right is clear, and there is no remedy save by mandamus. “And where a man has jus ad rem, it would be absurd, ridiculous, and a shame to the law, if he could have no remedy, and the only remedy he can have is by mandamus.” Rex v. Montacute, 1st I. W. Blackstone, 62-64. As Lord Mansfield said in Rex v. Barker, 3 Burr., 1265: “A mandamus is a prerogative writ, to the aid of which the subject is entitled upon a proper case previously shown to the satisfaction of the Court. It was introduced' to prevent disorder from a failure of justice. Therefore, it ought to be used on all occasions where the law has established no specific remedy, and where, in justice and. good government, there ought to be one. The value of the matter, or the degree of its importance to the public policy, is not scrupulously weighed. If there be a right, and no other specific remedy, this should not be denied.” In Church v. Chelsea, 7 Cush., 239, the Supreme Court of Mass, says: “The application is to the discretion of the Court, but this is not arbitrary; it is a judicial discretion, and when there is a right, and the *119law has established no specific remedy, this writ should not be denied.” The writ is granted only to prevent a failure of justice, and is, no doubt, more freely and frequently granted at the present time than it was formely.
The objection that the bonds cannot be surrendered is not tenable. The term surrender, as used in the funding act, does not necessarily mean that the bonds should be delivered up, but that the right evidenced by them should be surrendered. As the. Court said, in reference to “interest orders,” in Ex parte Barnwell, 8 S. C., 269: “In point of fact, no such orders were attached to these certificates, and when the legislature, through the act, speaks of ‘the surrender’ of such certificates, it meant nothing more than that the holder, on receiving his coupon bonds, or certificates ‘of stock’ to the amount of fifty per centum, for his interest due, should deliver to the treasurer an order to fund it, as required by the act, so that it might be shown that the interest which has accrued on his old certificate has been paid and satisfied by the delivery of the new ones, in conformity with the prescribed directions.” So, in this case, as it appears to me, an order by the petitioner upon the treasurer to fund the bonds, to which he is entitled under a decree of the Court, would be such a surrender of the right evidenced by the bonds as is contemplated, at least, by the spirit of the act. To hold him to a strict and literal compliance of the act, by requiring him to do an impossible thing, to produce the bonds, would be using a technical rule to destroy a remedy, after the right has been established. Qui haeret in Litera haeret in Cortice.
I deem it unnecessary to prolong this opinion, as I fully concur in the dissenting opinion of his Honor, Associate Justice Jones.